SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

867
CAF 10-01018
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF TONYA HELLES,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

LUKE HELLES, SR., RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, LIVINGSTON COUNTY CONFLICT
DEFENDER, WARSAW (EDWARD L. CHASSIN OF COUNSEL), FOR
PETITIONER-APPELLANT.

KATHLEEN P. REARDON, ROCHESTER, FOR RESPONDENT-RESPONDENT.

WENDY S. SISSON, ATTORNEY FOR THE CHILDREN, GENESEO, FOR ABIGAIL H.,
JASMINE H., ISAAC H., LUKE H., JR. AND DYLAN H.


     Appeal from an order of the Family Court, Livingston County
(Robert B. Wiggins, J.), entered April 8, 2010 in a proceeding
pursuant to Family Court Act article 8. The order, inter alia,
dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Helles v Helles ([appeal No. 1]
___ AD3d ___ [Sept. 30, 2011]).




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court